Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 1 of 15 PageID 1461




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 LEONARD G. HOROWITZ,

              Plaintiff,

 v.                                               Case No: 2:20-cv-955-JLB-NPM

 PFIZER INC., HEARST CORPORATION,
 MODERNA INC., HENRY SCHEIN, INC.,

              Defendants.


                                       ORDER

       Dr. Leonard Horowitz, proceeding pro se, has sued Pfizer Inc., Moderna Inc.,

 Henry Schein, Inc. (“Schein”), and The Hearst Corporation (“Hearst”). (Doc. 1.)

 But the nature of his Complaint makes it almost impossible to determine what,

 exactly, he has sued them for. Although each Defendant has moved to dismiss on

 various grounds, all agree that Dr. Horowitz has filed an impermissible shotgun

 pleading. (Docs. 48, 54, 56, 63.) And they are correct. The Complaint spans

 some 340 paragraphs across 90 pages and teems with vague, conclusory, and

 immaterial allegations seemingly unrelated to any legal theory for which Dr.

 Horowitz seeks redress. Those legal theories (and the parties he seeks to hold

 liable) change page by page, filing by filing, further preventing the Court from

 reaching the merits of Defendants’ motions to dismiss in any meaningful way.

 Simply put, the Court cannot make heads or tails of the pleading. Accordingly, the

 Complaint (Doc. 1) is DISMISSED without prejudice.
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 2 of 15 PageID 1462




                       APPLICABLE LEGAL STANDARDS 1

       Dr. Horowitz is proceeding without legal counsel. “A document filed pro se is

 to be liberally construed, and a pro se complaint, however inartfully pleaded, must

 be held to less stringent standards than formal pleadings drafted by

 lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble,

 429 U.S. 97, 106 (1976)). Even so, the Supreme Court has “never suggested that

 procedural rules in ordinary civil litigation should be interpreted so as to excuse

 mistakes by those who proceed without counsel.” McNeil v. United States, 508

 U.S. 106, 113 (1993); Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (pro se

 litigants “subject to the relevant law and rules of court, including the Federal Rules

 of Civil Procedure”). Thus, while the Court must liberally construe Dr. Horowitz’s

 filings, it cannot act as his de facto counsel by rewriting them. GJR Invs., Inc. v.

 Cnty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998), overruled on other grounds

 by Ashcroft v. Iqbal, 566 U.S. 662 (2009).

       A pro se party may violate the Federal Rules of Civil Procedure by filing a

 shotgun pleading. A shotgun pleading may be a complaint that: (1) is “replete with

 conclusory, vague, and immaterial facts not obviously connected to any particular

 cause of action”; or (2) “assert[s] multiple claims against multiple defendants

 without specifying which of the defendants are responsible for which acts or




       1 The Court would ordinarily begin by summarizing the Complaint’s facts,
 taken as true at this juncture. However, given the Complaint’s confused
 organization, and the harms Dr. Horowitz alleges, the Court finds it instructive to
 begin with the legal standards governing the construction of the Complaint.



                                          -2-
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 3 of 15 PageID 1463




 omissions, or which of the defendants the claim is brought against.” Weiland v.

 Palm Beach Cnty. Sheriff’s Off., 792 F.3d 1313, 1322–23 (11th Cir. 2015). “The

 unifying characteristic of all types of shotgun pleadings is that they fail to one

 degree or another, and in one way or another, to give the defendants adequate

 notice of the claims against them and the grounds upon which each claim

 rests.” Id. at 1323.

        To survive Defendants’ motions to dismiss, the Complaint must contain

 sufficient factual allegations to state a claim for relief that is facially

 plausible. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

 556). Detailed factual allegations are unnecessary, but Rule 8(a) requires “more

 than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (citing

 Twombly, 550 U.S. at 555). “Where a complaint pleads facts that are ‘merely

 consistent with’ a defendant’s liability, it ‘stops short of the line between possibility

 and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

        And while the Court must accept well-pleaded facts as true, it need not

 accept legal conclusions. Iqbal, 556 U.S. at 678. The Court readily makes

 reasonable inferences in Dr. Horowitz’s favor, but it is “not required to draw [his]

 inference. Bald assertions will not overcome a Rule 12(b)(6) motion . . . [and]

 unwarranted deductions of fact are not admitted as true in a motion to




                                             -3-
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 4 of 15 PageID 1464




 dismiss.” Aldana v. Del Monte Fresh Produce, N.A., Inc., 416 F.3d 1242, 1248 (11th

 Cir. 2005) (citations omitted); see also Iqbal, 556 U.S. at 681 (conclusory allegations

 “not entitled to be assumed true”). Finally, the Court should limit the scope of its

 review to the four corners of the Complaint and will not consider any new factual

 allegations or legal theories that Dr. Horowitz raises in his responses (see Docs. 58,

 61, 64, 69), as he has not moved under Rule 15 to amend his pleading. See St.

 George v. Pinellas Cnty., 285 F.3d 1334, 1337 (11th Cir. 2002) (citing Grossman v.

 Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000)).

                                     DISCUSSION

       The opaque, conclusory nature in which Dr. Horowitz has alleged Defendants’

 liability makes his Complaint extraordinarily difficult to parse. As best the Court

 can tell, Dr. Horowitz is pursuing two overarching harms. The first involves Dr.

 Horowitz’s loss of income as a result of Defendants conspiring to discredit him and

 his healthcare products in favor of their own. The second seems to be a general

 grievance on behalf of the public at large which may (or has) suffer(ed) injury

 because of what he believes are unsafe COVID-19 vaccines.

 I.    Background

       A.     The Smear Campaign

       Dr. Horowitz is a “retired doctor of medical dentistry and oral surgery” and a

 “Levitical priest by bloodline.” (Doc. 1 at 8, ¶ 1.) He created and brought to

 market a product called “OxySilver with 528” (“OxySilver”) which purportedly uses

 light and sound frequency to provide consumers with therapeutic benefits. (See id.




                                          -4-
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 5 of 15 PageID 1465




 at 20–21, ¶¶ 66–70.) He describes OxySilver as an “alternative to antibiotics and

 COVID-19 vaccines” given its “broad-spectrum anti-viral and anti-bacterial”

 properties. (Id. at 7 & 21, ¶ 69.) Furthermore, because of his scientific and

 religious beliefs, Dr. Horowitz’s work, he contends, has “substantially contributed to

 ‘vaccine hesitancy.’” (Id. at 7.) Dr. Horowitz alleges Defendants engaged in a

 concerted and on-going campaign to defame, discredit, and smear him and his

 products. Due to this conspiracy, OxySilver “sales plummeted from approximately

 $1 million annually between 2008 to 2010, to less than $200,000.00 in 2011, 2012

 and forward.” (Id. at 23, ¶ 76.)

       But he offers no facts explaining how Defendants did that. Instead, he

 pivots to allegations of an unholy union between “Big Tech” and “Big Pharma”

 which implicates the likes of Google, YouTube, Facebook, Wikipedia, the Bill &

 Melinda Gates Foundation, MSNBC, NBC, ABC News, CNN, the McChrystal

 Group, the Poynter Institute, the CIA, the United Kingdom’s GCHQ, and many,

 many others. (See, e.g., Doc. 1 at 23, ¶¶ 78–79; 53, ¶ 160; 80, ¶ 288.) He contends

 that Dr. Anthony Fauci, M.D. stood to benefit from and participated in this ongoing

 conspiracy. (See id. at 63–65.) According to Dr. Horowitz, these actors censored

 him on social media and published statements making him out as a conspiracy

 theorist. The “why” also fluctuates depending on the specific paragraph of the

 Complaint—Defendants are either working to “defend pharmaceutical-industry

 interests [and] protect their markets,” or they are conspiring with the government

 “for public health and national security reasons.” (Id. at 7; 23, ¶ 80.)




                                          -5-
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 6 of 15 PageID 1466




       In any event, Dr. Horowitz alleges all Defendants are liable for the actions of

 each other and their cohorts because of prior business dealings and because they

 share the same institutional investors and shareholders. (Id. at 14–15; 27, ¶ 100.)

       B.     COVID-19 Vaccines

       Dr. Horowitz spends as many pages of his Complaint detailing his belief that

 COVID-19 was “developed in a lab.” (Doc. 1 at 31–35.) And despite alleging

 Defendants’ “co-conspirators and scammers included government agents and

 agencies,” (id. at 80–81, ¶ 291), Dr. Horowitz confusingly alleges Defendants also

 defrauded the FDA and the general public when they made false advertisements

 about the safety and efficacy of their COVID-19 vaccines, (id. at 35–52). He

 “researched and analyzed the PFIZER [sic] and MODERNA [sic] research

 protocols,” concluding that statements promoting the vaccines were “false and

 misleading pursuant to safety assurances.” (Id. at 1, n.1.) Ostensibly, this is

 because Defendants are engaged in a “scheme and conspiracy to defraud the federal

 government and society by falsifying COVID-19 safety averments in favor of

 Defendants’ alleged monopoly.” (Id. at 16, ¶ 48.)

       C.     Legal Theories

       Against this backdrop, Dr. Horowitz raises claims for: (1) violations of the

 Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §§

 501.201–.213; (2) tortious interference; (3) civil conspiracy; (4) retaliatory personnel

 action under Fla. Stat. § 448.102(3); and (5) injunctive relief. These, however, are

 merely what he titles his various claims. Dr. Horowitz also indiscriminately




                                           -6-
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 7 of 15 PageID 1467




 references violations of other laws, including: (1) Florida’s private Whistleblower

 Act; (2) the Religious Freedom Restoration Act; (3) criminal conspiracy to defraud

 the United States, 18 U.S.C. § 371; (4) “RICO”; (5) “the FTC Act,” 15 U.S.C. § 52;

 and (6) Florida’s Antitrust Act—just to name a few. Exacerbating the problem, his

 responses allege new theories such as a claim under 42 U.S.C. § 1983.

 (See, e.g., Doc. 1 at 5, 15–16; Doc. 61 at 16.)

 II.    Shotgun Pleading & Article III Standing

        A.     Shotgun Pleading

        To put it bluntly, Dr. Horowitz’s Complaint is a textbook shotgun pleading.

 It fails to distinguish between Defendants’ conduct and lacks facts detailing which

 party took what action and when. For example, the Complaint alleges that

 Wikipedia (a nonparty) deleted Dr. Horowitz’s online biography on April 30,

 2008. (Doc. 1 at 22, ¶ 73.) But nothing ties Defendants to this action. Instead,

 the Complaint generally references “online agents and media provocateurs

 presumably allied with Defendants,” (id. at 22, ¶ 74), and “an extensive propaganda

 enterprise commissioned by the Defendants[’] privies-in-interest,” (id. at 26, ¶ 93).

 To be fair, Dr. Horowitz attempts to show some sort of common thread among the

 parties and their cohorts, but this assumption of shared liability relies on

 tangential, thrice-removed connections based on alleged business partnerships in

 unrelated ventures. (See, e.g., id. at 22–23.)




                                            -7-
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 8 of 15 PageID 1468




       As an example, Count VII is for retaliatory personnel action under Fla. Stat.

 § 448.102(3). 2 Dr. Horowitz alleges Schein fired him in 1993 but does not allege he

 ever worked for the other named Defendants. Yet he seeks to hold them all

 “comparatively liable for ‘retaliatory personal action’ under Florida law.” (Doc. 1 at

 84–85.) The problem is Dr. Horowitz has simply lumped Defendants together and,

 at best, pleaded facts that are “merely consistent with” Defendants’ liability. Iqbal,

 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). Because of the many

 irrelevant factual allegations, Dr. Horowitz’s incorrect and impermissible reliance

 on legal conclusions of shared liability, and the Complaint’s failure to differentiate

 between Defendants, the Court finds that “it is virtually impossible to know which

 allegations of fact are intended to support which claim(s) for relief.” Anderson v.

 Dist. Bd. of Trs., 77 F.3d 364, 366 (11th Cir. 1996).

       B.     Article III Standing

       These failings, as Defendants rightly point out, also implicate the Court’s

 subject matter jurisdiction in at least two ways. First, Dr. Horowitz must allege a

 “concrete and particularized” injury that affects him in a personal and individual

 way. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). He does not claim that

 he ever received Pfizer or Moderna’s COVID-19 vaccines, or that he relied on their

 statements about the same in any way. Rather, a portion of his Complaint seeks to

 vindicate consumers who “have suffered and will continue to suffer injuries as a


       2Florida prevents an employer from retaliating against an employee because
 the employee has “[o]bjected to participate in, any activity, policy, or practice of the
 employer which is in violation of a law, rule, or regulation.” Fla. Stat. § 448.102(3).



                                           -8-
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 9 of 15 PageID 1469




 result of Defendants’ false safety assurances” over the vaccines. (See, e.g., Doc. 1

 at 61.) But this is not an alleged class action lawsuit. Nor has Dr. Horowitz

 alleged any associational standing. And there are otherwise no facts showing that

 it is appropriate for Dr. Horowitz to litigate such a nebulous injury on behalf of the

 public at large.

       Second, Dr. Horowitz’s own alleged harms are not traceable to Defendants’

 conduct as pleaded. The Complaint must set forth some sort of causal connection

 between Dr. Horowitz’s alleged harms and Defendants’ conduct. Put differently,

 Dr. Horowitz’s alleged injuries must be “fairly traceable” to what he claims

 Defendants did rather than “the independent action of some third party not before

 the [C]ourt.” Lujan, 504 U.S. at 561 (quotation omitted). Here, Dr. Horowitz

 claims that Defendants’ actions caused sales of OxySilver to plummet “[b]etween

 2009 and 2012.” (Doc. 1 at 76, ¶ 265.) Once again, the Complaint never states

 what specifically the named Defendants did that caused this purported decline.

 Dr. Horowitz is trying to hold Defendants liable for the actions of third parties not

 before the Court without first pleading facts that establish a connection between

 those parties and Defendants. To the extent that the Complaint does note

 Defendants’ specific conduct—Pfizer and Moderna’s statements about vaccine safety

 and efficacy in 2020 and a Hearst article published in 2016—the Court fails to see

 how those actions caused a decline in OxySilver’s sales beginning in 2009. The

 timeline does not work.




                                          -9-
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 10 of 15 PageID 1470




        Although Defendants have raised various, facially meritorious defenses to the

 Complaint, the Court is not sure it can even entertain those defenses. 3 The Court,

 despite Defendants’ urging, cannot dismiss any of the claims with prejudice because

 it cannot reach the merits of a claim without jurisdiction. See Kennedy v.

 Floridian Hotel, Inc., 998 F.3d 1221, 1235 (11th Cir. 2021). At bottom, Dr.

 Horowitz must amend his Complaint—this much is clear.

 III.   Leave to Amend

        Perhaps anticipating this conclusion, Dr. Horowitz has offered “to amend his

 Complaint in order to express these claims more succinctly and identify all actors

 and their connections with greater specificity.” (Doc. 58 at 23.) The Court should

 provide a plaintiff with at least one opportunity to amend a deficient shotgun

 pleading. Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018).

 This, of course, is subject to reasonable conditions and limitations, meaning even

 the leniency afforded pro se litigants cannot extend indefinitely.

 See, e.g., Lampkin-Asam v. Volusia Cnty. Sch. Bd., 261 F. App’x 274, 276 (11th Cir.

 2008) (dismissing pro se plaintiff’s pleading, with prejudice and after amendment,

 for being a “labyrinth of claims, counts, accusations and repetition”).




        3 For example, Schein notes that the statute of limitations seems to bar Dr.
 Horowitz’s retaliatory employment claim occurring some twenty-seven years
 ago. (Doc. 48 at 11–12.) Pfizer and Moderna note they may enjoy immunity for
 their actions pursuant to the FDUTPA’s Safe Harbor provision under Fla. Stat. §
 501.212(1). (Doc. 54 at 15–20; Doc. 56 at 5–9.) And Hearst points out that the
 FDUTPA applies only to commercial speech, which its publication is not. (Doc. 63
 at 13–14.)



                                          - 10 -
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 11 of 15 PageID 1471




        So even though Defendants have raised seemingly meritorious defenses to

 this pleading, it remains to be seen whether the same will hold true after Dr.

 Horowitz has been given a chance to cure the deficiencies this Order identifies. 4

 The Court thus takes this opportunity to identify specific deficiencies with the

 Complaint. Dr. Horowitz is warned that if his amended pleading suffers from the

 same shortcomings, the Court will dismiss this matter with prejudice and entertain

 requests from Defendants for their attorneys’ fees and costs incurred in defending

 this lawsuit. (See, e.g., Doc. 63 at 25.) 5

        First, “[w]ithout more, parallel conduct does not suggest conspiracy, and a

 conclusory allegation of agreement at some unidentified point does not supply facts

 adequate to show illegality.” Twombly, 550 U.S. at 556–57. Dr. Horowitz

 fundamentally misunderstands what agreements can support agency, enterprise, or

 conspiracy liability so that he may hold one Defendant liable for the actions of

 another. 6 It is not enough for him to show that Defendants had some sort of


        4The Court is not prepared to find that amendment would be futile and
 ignores Defendants’ labeling of Dr. Horowitz as a conspiracy theorist. Cf. Twombly
 550 U.S. at 556 (“[A] well-pleaded complaint may proceed even if it strikes a savvy
 judge that actual proof of those facts is improbable, and that a recovery is very
 remote or unlikely.” (citation and internal quotation omitted)); see also Neitzke v.
 Williams, 490 U.S. 319, 327 (1989) (“Rule 12(b)(6) does not countenance . . .
 dismissals based on a judge’s disbelief of a complaint’s factual allegations.”).
        5 Florida Statute § 768.295, Florida’s anti-SLAPP statute, for example,
 provides for a mandatory award of attorneys’ fees to a defendant who files a claim
 that is “without merit” and “primarily because” the defendant “has exercised the
 constitutional right of free speech in connection with a public issue.”
        6General business agreements (see, e.g., Doc. 69 at 8) cannot give rise to
 shared liability for Dr. Horowitz’s alleged harms unless those agreements
 themselves were “to do an unlawful act or do a lawful act by unlawful means” the
 furtherance of which harmed Dr. Horowitz. Rey v. Philip Morris, Inc., 75 So. 3d


                                           - 11 -
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 12 of 15 PageID 1472




 agreement, at some point in time, unrelated to the harms he is alleging. Put

 differently, “it is not enough to show that the coconspirator reached some undefined

 or unrelated agreement with the tortfeasor, as a plaintiff must show that the

 agreement was the obtaining of a particular objective, and that the act taken in

 furtherance thereof caused the plaintiff's injury.” 16 Am. Jur. 2d Conspiracy § 53,

 Westlaw (database updated August 2021). And this is not something that can be

 vaguely alleged in a conclusory manner. “If [Dr. Horowitz] himself cannot offer a

 coherent explanation for how the joint venture was structured, [the Court] cannot

 expect the defendants to do it for him by digging through [90] pages and [340]

 numbered paragraphs of scattershot factual allegations.” Barmapov v. Amuial,

 986 F.3d 1321, 1326 (11th Cir. 2021).

       Second, Dr. Horowitz should take care to include only those legal theories

 and violations of law that he believes are necessary. An indiscriminate recitation

 of any seemingly related statute serves only to obfuscate his pleading.

       Third, Dr. Horowitz should include all relevant parties as named Defendants

 in his amended complaint. The Court notes that his responses often identify new

 individuals whom he addresses almost more than the actual Defendants before the

 Court. Without a pleaded connection to the named Defendants, the Court will

 disregard any such allegations.




 378, 381 (Fla. 3d DCA 2011) (discussing elements of civil conspiracy under Florida
 law).



                                         - 12 -
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 13 of 15 PageID 1473




       Finally, the Court advises Dr. Horowitz to seriously consider the purpose of

 his suit and whether such grievances are amenable to the judicial process. 7 The

 Court pauses to emphasize the following point: Hearst has raised the notion that

 Dr. Horowitz may be litigating this action in bad faith. (See Doc. 63 at 27 n.5.)

 The Complaint references a September 2016 Popular Mechanics article which

 Hearst published. (Doc. 1 at 28, ¶ 105.) Dr. Horowitz attaches the article as

 Exhibit 1 in his response to Hearst’s motion to dismiss. (Doc. 69-1.) 8 There, it is

 reported that Dr. Horowitz confronted the author and said, “I just want you to know

 that if you degrade and disparage me and libel me in your article . . . I will devote

 everything I have to exposing Popular Mechanics and the people behind it.” (Id. at

 12.) In opposing Hearst’s request for fees, Dr. Horowitz asks that the Court not

 punish him “for making good on his promise.” (Doc. 69 at 27.)

       To be perfectly clear, the Court is not finding one way or the other whether

 Dr. Horowitz is litigating this action in bad faith. Nor does the Court raise this

 issue to discourage Dr. Horowitz from amending his Complaint—it is his

 constitutional right to petition the courts for redress and this Court’s duty to ensure

 that Dr. Horowitz is afforded due process. But the above remarks, combined with


       7 In Dr. Horowitz’s own words, “[T]his lawsuit is Plaintiff’s best effort to
 inform the Court how Defendants’ actions have specifically injured his religious
 ministry, as well as to warn the world how Defendants’ godless approach to
 biosynthesis, if not curtailed, will have dire consequences.” (Doc. 58 at 5–6
 (emphasis added).)
       8  The Court may consider this article on a motion to dismiss without
 converting the matter into summary judgment because the Complaint refers to it,
 and it is central to Dr. Horowitz’s claims. See Hoffman-Pugh v. Ramsey, 312 F.3d
 1222, 1225 (11th Cir. 2002).



                                          - 13 -
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 14 of 15 PageID 1474




 the fact that Dr. Horowitz is alleging Defendants’ conduct in 2016 and 2020 caused

 a decline of OxySilver sales several years before (in 2009), is alarming.

       The Court reminds Dr. Horowitz that his pro se status does not insulate him

 from the requirement that any pleading or paper not be presented for an improper

 purpose, such as harassing an opposing party. See, e.g., Fed. R. Civ. P. 11(b)(1);

 Thomas v. Evans, 880 F.2d 1235, 1240 (11th Cir. 1989) (“Rule 11 applies to pro se

 plaintiffs, but the [C]ourt must take into account the plaintiff’s pro se status when

 determining whether the filing was reasonable.”).

       Accordingly, it is ORDERED:

       1.     The Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE to

              Dr. Horowitz filing an amended pleading consistent with this Order

              and the applicable Federal Rules of Civil Procedure.

       2.     The accompanying motions for judicial notice (Docs. 55, 57, 62, 72, 76,

              80) are DENIED AS MOOT and without prejudice to the parties’

              abilities to renew them, if appropriate, after the filing of an amended

              complaint. Dr. Horowitz is admonished that he should refrain from

              filing any frivolous motion for judicial notice that does not directly

              relate to the material allegations of his amended pleading.

       3.     On or before September 9, 2021, Dr. Horowitz is DIRECTED to file

              an amended pleading consistent with this Order. Dr. Horowitz is

              hereby warned that his failure to comply fully and meaningfully with

              this Order will result in the dismissal of this action. Furthermore, if




                                          - 14 -
Case 2:20-cv-00955-JLB-NPM Document 86 Filed 08/19/21 Page 15 of 15 PageID 1475




             Dr. Horowitz is litigating this dispute in bad faith, the Court may

             impose appropriate sanctions including, but not limited to, an award of

             Defendants’ reasonable attorneys’ fees.

       4.    Defendants’ motions (Docs. 48, 54, 56, 63) are DENIED WITHOUT

             PREJUDICE to the extent they seek any greater or different relief

             than this Order grants.

       ORDERED at Fort Myers, Florida, on August 19, 2021.




                                        - 15 -
